 Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 1 of 10 Page ID #:500



1    GREENBERG TRAURIG, LLP
2    Nina D. Boyajian (SBN 246415)
     BoyajianN@gtlaw.com
3    Layal Bishara (SBN 329154)
4    BisharaL@gtlaw.com
     1840 Century Park East, Suite 1900
5    Los Angeles, CA 90067-2121
6    Tel: 310-586-7700
     Fax: 310-586-7800
7
     Attorneys for Defendants
8    Kanye Omari West and Yeezy Apparel LLC
9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                                 WESTERN DIVISION
13
14   MYCHANNEL, INC., a Delaware              Case No.: 2:20-cv-07732-JFW-JC
15   corporation,
                                         DECLARATION OF NINA D.
16                                       BOYAJIAN IN SUPPORT OF
                   Plaintiff,            DEFENDANTS KANYE OMARI WEST
17   v.                                  AND YEEZY APPAREL LLC’S
                                         OPPOSITION TO PLAINTIFF’S EX
18                                       PARTE APPLICATION TO
     KANYE OMARI WEST, Individually,     SHORTEN TIME ON PLAINTIFF’S
19   and YEEZY APPAREL LLC, a California MOTION FOR SANCTIONS AND TO
     limited liability company,          COMPEL THE IN-PERSON
20                                       DEPOSITION OF KANYE WEST
21                 Defendants.
                                         [Filed concurrently with Opposition to
22                                       Plaintiff’s Ex Parte Application]
23
                                              Judge:        Hon. John F. Walter
24                                            Action Filed: August 25, 2020
25
26
27
28


     ACTIVE 58090125
 Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 2 of 10 Page ID #:501



1                               DECLARATION OF NINA D. BOYAJIAN
2            I, Nina D. Boyajian, declare as follows:
3            1.        I am an attorney at law licensed to practice before all courts in California,
4    and a Shareholder at Greenberg Traurig, LLP, counsel of record for Defendants Kanye
5    Omari West and Yeezy Apparel LLC (“Defendants”) in this action. I have personal
6    knowledge of the matters set forth in this Declaration, and if called upon to testify, I could
7    and would competently testify thereto.
8            2.        Plaintiff’s argument about trying to set Mr. West’s deposition for “8 months”
9    is demonstrably false: Plaintiff sent its first deposition notice in December 2020, and after
10   that, I conferred with counsel for Plaintiff and attempted to set a date for April 2021.
11   However, in April 2021, counsel for Plaintiff and I agreed to stay the action pending
12   mediation.
13           3.        Immediately following the unsuccessful mediation, counsel for Plaintiff
14   unilaterally noticed Mr. West’s deposition for June 3, 2021, and I agreed to that date.
15           4.        At the beginning of the deposition of Kanye West on June 3, 2021, at which I
16   was present, associated counsel for Mr. West, Ekwan Rhow, designated the deposition as
17   confidential under the Protective Order in this action until he “indicat[ed] otherwise.” He
18   never indicated otherwise.
19           5.        After the deposition was cut short, Mr. Rhow conferred with Plaintiff’s
20   counsel, agreed that the virtual deposition was not productive, and committed to
21   producing Mr. West for an in-person deposition at the end of June. Counsel for Plaintiff
22   agreed that this was acceptable, and that they would continue to communicate with Mr.
23   Rhow and I regarding exact dates.
24           6.        On June 6, 2021, Plaintiff’s counsel, Michael Popok, emailed Mr. Rhow
25   asking if there was any update on a date for Mr. West’s deposition. Mr. Rhow promptly
26   responded stating “Trying to nail down a date asap. Kanye is out of town this weekend but
27   will try to confirm. Shooting for June 23,” to which counsel for Plaintiff responded “Ok.”
28   Notably, Mr. Popok elected not to copy me on his email to Mr. Rhow, even though I

                                                        1
     ACTIVE 58090125
 Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 3 of 10 Page ID #:502



1    remain as lead counsel on this case. A true and correct copy of this email exchange is
2    attached hereto as Exhibit A.
3            7.        Counsel for Plaintiff failed to give notice to my office or Mr. Rhow regarding
4    the filing of the Application, and failed to meet and confer with my office or Mr. Rhow
5    regarding the filing of its underlying motion to compel.
6            8.        Immediately upon receiving notice of Plaintiff’s counsel’s violation of the
7    Protective Order in this action, my office emailed counsel for Plaintiff requesting that they
8    remove the publicly filed documents from the docket, and re-file the documents under
9    seal. Counsel for Plaintiff refused. A true and correct copy of this email exchange is
10   attached hereto as Exhibit B.
11           I declare under penalty of perjury under the laws of the United States of America
12   that the foregoing is true and correct.
13           Executed this 9th day of June, 2021, at Chicago, Illinois.
14
15                                                /s/ Nina D. Boyajian
16                                                 Nina D. Boyajian

17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     ACTIVE 58090125
Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 4 of 10 Page ID #:503




                                       a
      Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 5 of 10 Page ID #:504




From: Ekwan E. Rhow <erhow@birdmarella.com>
Sent: Wednesday, June 9, 2021 1:29 PM
To: Michael S. Popok <mpopok@zplaw.com>
Cc: Benjamin Meiselas <ben@meidastouch.com>; Boyajian, Nina D. (Shld‐LA‐LT) <BoyajianN@gtlaw.com>
Subject: RE: Follow up. MYC

*EXTERNAL TO GT*

Michael – Let me know if June 28th works. I just confirmed that date.
Ekwan

From: Michael S. Popok <mpopok@zplaw.com>
Sent: Sunday, June 6, 2021 9:45 AM
To: Ekwan E. Rhow <erhow@birdmarella.com>
Cc: Benjamin Meiselas <ben@meidastouch.com>
Subject: Re: Follow up. MYC

Ok.

Aloha.

Michael

Sent from my iPhone


         On Jun 6, 2021, at 12:27 PM, Ekwan E. Rhow <erhow@birdmarella.com> wrote:


         Trying to nail down a date asap. Kanye is out of town this weekend but will try to confirm.
         Shooting for June 23.



         Sent from my Verizon, Samsung Galaxy smartphone




         -------- Original message --------
         From: "Michael S. Popok" <mpopok@zplaw.com>
         Date: 6/6/21 9:12 AM (GMT-08:00)
                                                           1
Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 6 of 10 Page ID #:505

  To: "Ekwan E. Rhow" <erhow@birdmarella.com>
  Cc: Benjamin Meiselas <ben@meidastouch.com>
  Subject: Follow up. MYC

  **EXTERNAL EMAIL MESSAGE**

  Ekwan.

  We don’t want too much time to lapse to get the deposition of your client back on track.

  Pls provide proposed dates for an in person (LA) deposition of your client in June by 6 pm PT
  tomorrow.

  Thx. Have a nice weekend.

  Michael



  Sent from my iPhone




                                                  2
Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 7 of 10 Page ID #:506




                                        3
Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 8 of 10 Page ID #:507




                                       b
      Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 9 of 10 Page ID #:508


Bishara, Layal L. (Assoc-LA-LT)

From:                   Bishara, Layal L. (Assoc-LA-LT)
Sent:                   Wednesday, June 9, 2021 1:31 PM
To:                     'Michael S. Popok'
Cc:                     ben@geragos.com; curtis@geragos.com; Boyajian, Nina D. (Shld-LA-LT); Rivera, Ana (Secy-LA-LT)
Subject:                RE: MYC v. Yeezy, et al.- Violation of Protective Order


The deposition was indeed designated as confidential at minute 4:58 of the deposition video, which was at 9:41:44 a.m.
As such, by not filing your motions under seal, you are in violation of the Protective Order. We reiterate our request to
remove your docket entries and re‐file them under seal.

Layal L. Bishara
Associate

Greenberg Traurig, LLP
1840 Century Park East | Suite 1900 | Los Angeles, CA 90067-2121
T +1 310.586.7781 | F +1 310.586.7800 | C +1 424.298.7812
bisharal@gtlaw.com | www.gtlaw.com | View GT Biography




From: Michael S. Popok <mpopok@zplaw.com>
Sent: Wednesday, June 9, 2021 1:01 PM
To: Bishara, Layal L. (Assoc‐LA‐LT) <bisharal@gtlaw.com>
Cc: ben@geragos.com; curtis@geragos.com; Boyajian, Nina D. (Shld‐LA‐LT) <BoyajianN@gtlaw.com>; Rivera, Ana (Secy‐
LA‐LT) <riveraal@gtlaw.com>
Subject: Re: MYC v. Yeezy, et al.‐ Violation of Protective Order

*EXTERNAL TO GT*

No, we are not “aware” that this filing violates any protective order because it does not. There is nothing confidential
about the deposition or the conduct.

MSP



Sent from my iPhone


         On Jun 9, 2021, at 3:57 PM, bisharal@gtlaw.com wrote:


         Counsel,

         As we are sure you are aware, by filing your motion to compel, ex parte application, and
         notice of lodging this afternoon, you have violated the Protective Order in this case,
                                                                   1
Case 2:20-cv-07732-JFW-JC Document 65-1 Filed 06/09/21 Page 10 of 10 Page ID #:509

  entered by the Court on January 13, 2021, as the deposition of Kanye West was
  expressly designated as confidential. Please immediately remove the filings from the
  docket and re-file them under seal. Should you decline to do so, we will promptly advise
  the court.

  Layal L. Bishara
  Associate

  Greenberg Traurig, LLP
  1840 Century Park East | Suite 1900 | Los Angeles, CA 90067-2121
  T +1 310.586.7781 | F +1 310.586.7800 | C +1 424.298.7812
  bisharal@gtlaw.com | www.gtlaw.com | View GT Biography

  <image001.png>
  <image002.png>



  If you are not an intended recipient of confidential and privileged information in this email, please
  delete it, notify us immediately at postmaster@gtlaw.com, and do not use or disseminate the
  information.




                                                               2
